DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 11-17, 19, and 23-27, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 04/29/2021, the prior art references (Kotecha, Mustafic, and McLaughlin) does not teach the at least indicated portion of the claim of a method for managing an unmanned aerial vehicle (UAV), comprising: receiving flight plan information describing a flight path of the UAV; generating one or more cell lists based on the flight plan information; and transmitting the one or more cell lists to a source cell in a wireless network in which the UAV is currently operating, wherein the one or more cell lists are used in a handover procedure between the source cell that the UAV is currently connected to and a target cell that the UAV will connect to after completing the handover procedure, and wherein the one or more cell lists include a neighbor cell black list that includes unique identifiers of a first set of cells in the wireless network that the UAV is to ignore while recording radio measurement information, and wherein the neighbor cell black list includes cells that are historically selected for handovers in the wireless network below a threshold rate of selection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/           Primary Examiner, Art Unit 2645